335 So. 2d 397 (1976)
In re Newton Ricky SMITH
v.
STATE.
Ex parte STATE of Alabama ex rel.
ATTORNEY GENERAL.
SC 1892.
Supreme Court of Alabama.
July 30, 1976.
*398 William J. Baxley, Atty.Gen., and Randolph P. Reaves, Asst.Atty.Gen., for petitioner, the State.
None for respondent.
HEFLIN, Chief Justice.
Petition of the State by its Attorney General for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Smith v. State, 58 Ala.App.335 So.2d 393.

WRIT DENIED.
BLOODWORTH, JONES, SHORES and BEATTY, JJ., concur.